Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This is the initial Office Action based on the application number 16/765282, filed 05/19/2020.   Claims 1-17 was originally filed.  Applicant have made preliminary amendment, and amended Claims 1-15, canceled Claims 16-17, added Claims 18-22, which have been considered below.  Claims 1 and 18 are the independent claims.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection would be the same under either status.  
A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to 


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1-3, 5-10, 12-13, 18-20 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cleron et al. (hereinafter Cleron): U.S. Patent No. 8,266,550.
Cleron expressly teaches:
Claim 1.  An image displaying method, implemented by a terminal, wherein the image displaying method comprises: 

receiving, an operation of a user on the display element (fig. 2A: selecting an icon 204); 
moving the display element to the second region for superimposing in response to the operation (fig. 2A: moving the icon 204 to the second area); and 
displaying the display element, wherein the display element presents a second display effect associated with the second image effect, and wherein the first image effect and the second image effect are different (fig. 2A: displaying the icon showing the second visual effect having no bright line around the icon).  
Claim 2.  The image displaying method of claim 1, wherein the image is a wallpaper of the terminal (fig. 2C: including a wallpaper).
Claim 3.  The image displaying method of claim 2, wherein the image is the wallpaper, and wherein the display element comprises at least one of text, an icon, a picture, a suspend button, or a window component (fig. 2A: including an icon).  
Claim 5.  The image displaying method of claim 3, wherein the operation is a sliding operation wherein the image displaying method further comprises moving the icon from the first region 
Claim 6.  The image displaying method of claim 5, wherein a first part of the icon presents the first display effect and a second part of the icon presents the second display effect when the first part is located in the first region and the second part is located in the second region (fig. 2A: presenting the first visual effect of the icon in the first area and the second visual effect in the second area).  
Claim 7.  The image displaying method of claim 3, wherein the display element is  the window component and the operation is a sliding operation wherein the displaying image displaying method further comprises moving the window component from the first region to the second region along a sliding track of the sliding operation (fig. 2B: moving the box 222 from a first area to a second area by sliding the title bar of the box).  
Claim 8. The image displaying method of claim 3, wherein the display element is  the window component and the operation is a tapping operation, and wherein the image displaying method further comprises: determining a location of the second region in the image; and superimposing and displaying the display element in the second region (fig. 2B: displaying the box 222 in the second area by tapping on the title bar of the box).  
Claim 9. The image displaying method of claim 2, wherein the image is the display interface of the application and the display element comprises at least one of text, an icon, a picture, or a special display effect (fig. 2B: the box image 222 including active application icons).  

Claim 12. The image displaying method claim 1, wherein at least one of a type, a position, a size, a color, a luminance, a contrast, a special effect, or display content of the display element in the second display effect is different from that in the first display effect (fig. 2A: including a size, a luminance, and a contrast of the icon of the second visual effect).  
Claim 13. The image displaying method claim 1, further comprising changing the display effect of the display element in real time based on the display element moving from the first region to the second region (fig. 2A: changing the visual effect of the icon in real time as being moved).  
Claims 18-20 and 22:
The subject matter recited in Claims 18-20 and 22 corresponds to the subject matter recited in Claims 1, 9, 3, and 5, respectively.  Thus Cleron discloses every limitation of Claim 18-20 and 22, as indicated in the above rejections for Claims 1, 3, 5, and 9.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4 and 21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cleron, in view of Mayer: U.S. Patent Application Pub. No. 2007/0128899.
Claim 4:
As indicated in the above rejection, Cleron discloses every limitation of claim 3.   
Cleron does not explicitly disclose:
a contrast between the icon and the image in the first region is greater than a threshold and a contrast between the icon and the image in the second region is greater than the threshold when the display element is the icon.
Mayer, however, teaches:
a contrast between the icon and the image in the first region is greater than a threshold and a contrast between the icon and the image in the second region is greater than the threshold 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system, disclosed in Cleron to include: a contrast between the icon and the image in the first region is greater than a threshold and a contrast between the icon and the image in the second region is greater than the threshold when the display element is the icon, for the purpose of recognizing objects easily on the screen so as to having less fatigue to user’s eye, as taught in Mayer.
Claims 21:
The subject matter recited in Claim 21 corresponds to the subject matter recited in Claim 4.  Thus Cleron in view of Mayer discloses every limitation of Claim 21, as indicated in the above rejections for Claim 4.

Claim 11 is rejected under 35 U.S.C. 103(a) as being unpatentable over Cleron, in view of Howett et al. (hereinafter Howett): U.S. Patent Application Pub. No. 2015/0205450.Claim 11:
As indicated in the above rejection, Cleron discloses every limitation of claim 10.   
Cleron does not explicitly disclose:
the chat bubble presents the second display effect comprising break-line displaying in the second region.  
Howett, however, expressly teaches:

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system, disclosed in Cleron to include: the chat bubble presents the second display effect  comprising break-line displaying in the second region, for the purpose of providing smooth transition that a user can understand and follow more easily, as taught in Howett.

Claims 14 and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cleron, in view of Mosher et al. (hereinafter Mosher): U.S. Patent Application Pub. No. 2017/0109891.Claim 14:
As indicated in the above rejection, Cleron discloses every limitation of claim 1.
While Cleron expressly teaches that a first region and a second region are two different regions in a background image (fig. 2A), Cleron does not explicitly disclose:
the third region comprises one of a human face, a contrast that is greater than a first preset value, or a quantity of contour lines greater than a second preset value in the image.
Mosher, however, teaches:
the third region comprises one of a human face, a contrast that is greater than a first preset value, or a quantity of contour lines greater than a second preset value in the image ([0003][0004]: including a contrast that is greater than a predetermined contrast value in the image).
, for the purpose of identifying objects of interest so as to notify a user conveniently that the object of interest in the image has been detected, as taught in Mosher.
Claim 15. The image displaying method of claim 14, wherein the second display effect is further associated with display content in the third region (Cleron- fig. 2A: including the second visual effect associated with the icon being moved from the bottom bar corresponding to a third area).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAEHO D SONG whose telephone number is (571)272-7524.  The examiner can normally be reached on Mon-Fri. 8:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on (571) 272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Daeho D Song/
Primary Examiner, Art Unit 2177